     Case 4:12-cv-03715 Document 237 Filed on 01/06/21 in TXSD Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


 AVALON HOLDINGS INC., et al.,

                       Plaintiffs,                     MDL No. 10-MD-2185
            -v.-
                                                       Civil Action No. 4:12-cv-03715
 BP P.L.C.; et al.,

                       Defendants.


           STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1), Plaintiffs Allianz Global Investors

Europe GMBH, Cumbria County Council as Administering Authority of the Cumbria Local

Government Pension Scheme, Teachers’ Retirement System of the State of Illinois, Inter-Local

Pension Fund of the Graphic Communications Conference of the International Brotherhood of

Teamsters, Lincolnshire County Council, The Municipal Employees’ Retirement System of

Michigan, Northwestern Mutual Series Fund, Inc., Ontario Pension Board, Shell Pensions Trust

Ltd., as Trustee for the Shell Contributory Pension Fund, Shell Trust (Bermuda) Ltd., as Trustee

for the Shell International Pension Fund, Shell Trust (Bermuda) Ltd., as Trustee for the Shell

Overseas Contributory Pension Fund, Stichting Shell Pensioenfonds, Caisse de dépôt et

placement du Québec, John Hancock Variable Insurance Trust, John Hancock Funds II, John

Hancock Funds III, John Hancock Tax Advantaged Global Shareholder Yield Fund,

Northwestern Mutual Life Insurance Co., and Utah Retirement Systems (collectively, the

Plaintiffs”), and Defendants BP, p.l.c., BP America, Inc., BP Exploration & Production, Inc.,

Anthony B. Hayward, Douglas J. Suttles, H. Lamar McKay, David Rainey, Byron E. Grote,

Robert Dudley, Robert Malone, John Browne, Andrew G. Inglis, and Peter Sutherland
     Case 4:12-cv-03715 Document 237 Filed on 01/06/21 in TXSD Page 2 of 5




(collectively, the “Defendants,” and together with Plaintiffs, the “Parties”) by and through their

counsel of record, hereby stipulate as follows:

       WHEREAS, the Parties have reached an agreement to settle Plaintiffs’ claims against

Defendants in this action;

       NOW, THEREFORE, it is hereby stipulated that Plaintiffs’ claims against Defendants in

this action are dismissed with prejudice, pursuant to Fed. R. Civ. P. 41, and each party shall bear

its own costs and attorneys’ fees.


Dated: January 6, 2021

LABATON SCHAROW LLP                                HUNTON ANDREWS KURTH LLP

     /s/ Thomas A. Dubbs
By: ______________________                         By: ___________________________
                                                        /s/ Thomas W. Taylor
Thomas A. Dubbs (pro hac vice)                     Thomas W. Taylor
tdubbs@labaton.com                                 Texas State Bar No. 19723875
Eric J. Belfi (pro hac vice)                       S.D. Tex. Bar No. 3906
ebelfi@labaton.com                                 600 Travis, Suite 4200
Mark S. Willis (pro hac vice)                      Houston, Texas 77002
mwillis@labaton.com                                (713) 220-4200
Thomas G. Hoffman, Jr. (pro hac vice)              (713) 220-4285 (fax)
thoffman@labaton.com                               ttaylor@huntonak.com
140 Broadway
New York, New York 10005                           Attorney-in-Charge for Defendants
(212) 907-0700                                     (other than David Rainey)
(212) 818-0477 (fax)
                                                   SULLIVAN & CROMWELL LLP
Attorneys for Plaintiffs Allianz Global            Richard C. Pepperman, II (pro hac vice)
Investors Europe GMBH, Cumbria County              Marc De Leeuw (pro hac vice)
Council as Administering Authority of the          125 Broad Street
Cumbria Local Government Pension                   New York, New York 10004
Scheme, Teachers’ Retirement System of the         Telephone: (212) 558-4000
State of Illinois, Inter-Local Pension Fund of     peppermanr@sullcrom.com
the Graphic Communications Conference of           deleeuwm@sullcrom.com
the International Brotherhood of Teamsters,
Lincolnshire County Council, The Municipal
Employees’ Retirement System of Michigan,
Northwestern Mutual Series Fund, Inc.,
Ontario Pension Board, Shell Pensions Trust
Ltd., as Trustee for the Shell Contributory



                                                  - 2-
     Case 4:12-cv-03715 Document 237 Filed on 01/06/21 in TXSD Page 3 of 5




Pension Fund, Shell Trust (Bermuda) Ltd., as      Amanda F. Davidoff (pro hac vice)
Trustee for the Shell International Pension       1700 New York Avenue, N.W.
Fund, Shell Trust (Bermuda) Ltd., as Trustee      Washington, D.C. 20006
for the Shell Overseas Contributory Pension       Telephone: (202) 956-7500
Fund, Stichting Shell Pensioenfonds, Caisse       davidoffa@sullcrom.com
de dépôt et placement du Québec, John
Hancock Variable Insurance Trust, John            Attorneys for Defendants
Hancock Funds II, John Hancock Funds III,         (other than David Rainey)
John Hancock Tax Advantaged Global
Shareholder Yield Fund, Northwestern              PAUL, WEISS, RIFKIND, WHARTON &
Mutual Life Insurance Co., and Utah               GARRISON LLP
Retirement Systems                                Theodore V. Wells, Jr. (pro hac vice)
                                                  Jaren Janghorbani (pro hac vice)
                                                  Alexia D. Korberg (pro hac vice)
KENDALL LAW GROUP, PLLC                           1285 Avenue of the Americas
Joe Kendall                                       New York, NY 10019
3811 Turtle Creek Blvd.                           (212) 373-3089
Suite 1450                                        (212) 492-0089 (Fax)
Dallas, TX 75219
214-744-3000                                      Attorney for Defendant Douglas J. Suttles
Fax: 214-744-3015
                                                  COOLEY GODWARD KRONISH LLP
Local Counsel for Plaintiffs Allianz Global
                                                  Kathleen Goodhart (pro hac vice)
Investors Europe GMBH, Cumbria County
                                                  101 California Street
Council as Administering Authority of the
                                                  5th Floor
Cumbria Local Government Pension
                                                  San Francisco, CA 94111-5800
Scheme, Teachers’ Retirement System of the
                                                  (415) 693 2000
State of Illinois, Inter-Local Pension Fund of
                                                  (415) 693 2222 (Fax)
the Graphic Communications Conference of
the International Brotherhood of Teamsters,
                                                  Attorney for Defendant Andrew G. Inglis
Lincolnshire County Council, The Municipal
Employees’ Retirement System of Michigan,
                                                  STEPTOE & JOHNSON LLP
Northwestern Mutual Series Fund, Inc.,
                                                  Patrick F. Linehan (pro hac vice)
Ontario Pension Board, Shell Pensions Trust
                                                  Reid H. Weingarten (pro hac vice)
Ltd., as Trustee for the Shell Contributory
                                                  Brian M. Heberlig (pro hac vice)
Pension Fund, Shell Trust (Bermuda) Ltd., as
                                                  1330 Connecticut Avenue, NW
Trustee for the Shell International Pension
                                                  Washington, DC 20036
Fund, Shell Trust (Bermuda) Ltd., as Trustee
                                                  Telephone: (202) 429-3000
for the Shell Overseas Contributory Pension
Fund, Stichting Shell Pensioenfonds, Caisse
                                                  Attorneys for Defendant David Rainey
de dépôt et placement du Québec, John
Hancock Variable Insurance Trust, John
Hancock Funds II, John Hancock Funds III,
John Hancock Tax Advantaged Global
Shareholder Yield Fund, Northwestern
Mutual Life Insurance Co., and Utah
Retirement Systems


                                                 - 3-
     Case 4:12-cv-03715 Document 237 Filed on 01/06/21 in TXSD Page 4 of 5




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


 AVALON HOLDINGS INC., et al.,

                       Plaintiffs,                     MDL No. 10-MD-2185
            -v.-
                                                       Civil Action No. 4:12-cv-03715
 BP P.L.C.; et al.,

                       Defendants.


                                     ORDER OF DISMISSAL

       BE IT REMEMBERED on this day there was presented to the Court the Stipulation of

Voluntary Dismissal with Prejudice filed by Plaintiffs Allianz Global Investors Europe GMBH,

Cumbria County Council as Administering Authority of the Cumbria Local Government Pension

Scheme, Teachers’ Retirement System of the State of Illinois, Inter-Local Pension Fund of the

Graphic Communications Conference of the International Brotherhood of Teamsters,

Lincolnshire County Council, The Municipal Employees’ Retirement System of Michigan,

Northwestern Mutual Series Fund, Inc., Ontario Pension Board, Shell Pensions Trust Ltd., as

Trustee for the Shell Contributory Pension Fund, Shell Trust (Bermuda) Ltd., as Trustee for the

Shell International Pension Fund, Shell Trust (Bermuda) Ltd., as Trustee for the Shell Overseas

Contributory Pension Fund, Stichting Shell Pensioenfonds, Caisse de dépôt et placement du

Québec, John Hancock Variable Insurance Trust, John Hancock Funds II, John Hancock Funds

III, John Hancock Tax Advantaged Global Shareholder Yield Fund, Northwestern Mutual Life

Insurance Co., and Utah Retirement Systems (collectively, the Plaintiffs”), and Defendants BP,

p.l.c., BP America, Inc., BP Exploration & Production, Inc., Anthony B. Hayward, Douglas J.

Suttles, H. Lamar McKay, David Rainey, Byron E. Grote, Robert Dudley, Robert Malone, John
     Case 4:12-cv-03715 Document 237 Filed on 01/06/21 in TXSD Page 5 of 5




Browne, Andrew G. Inglis, and Peter Sutherland (collectively, the “Defendants”) in the above-

referenced action, and after consideration of the same, the Court enters the following orders:

        IT IS ORDERED that the Stipulation of Voluntary Dismissal with Prejudice is

GRANTED in all respects and Plaintiffs’ claims against Defendants in this action are hereby

DISMISSED with prejudice.

        IT IS FINALLY ORDERED that all costs are adjusted against the party incurring the

same.

SIGNED this the ___ day of ________________________ in Houston, Texas.



                                             ________________________________
                                             UNITED STATES DISTRICT JUDGE




                                               -6-
